      Case 1:15-cv-06549-CM-RWL Document 283 Filed 09/04/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SERGEANTS BENEVOLENT ASSOCIATION
HEALTH & WELFARE FUND, individually and
on behalf of itself and all others similarly situated,   Civil Action No. 1:15-cv-06549-CM

                        Plaintiff,

                v.

ACTAVIS, PLC and FOREST LABORATORIES,
LLC, MERZ PHARMA GMBH & CO., KGAA,
AMNEAL PHARMACEUTICALS, LLC, TEVA
PHARMACEUTICALS USA, INC., TEVA
PHARMACEUTICAL INDUSTRIES, INC.,
BARR PHARMACEUTICALS, INC., COBALT
LABORATORIES, INC., UPSHER-SMITH
LABORATORIES, INC., WOCKHARDT
LIMITED, WOCKHARDT USA LLC, SUN
PHARMACEUTICALS INDUSTRIES, LTD.,
DR. REDDY’S LABORATORIES LTD., and DR.
REDDY’S LABORATORIES, INC.,

                        Defendants.


         JOINT STATUS REPORT REGARDING PLAINTIFF’S MOTION
        FOR PRELIMINARY APPROVAL OF THE SETTLEMENTS WITH
    DEFENDANTS WOCKHARDT LIMITED, WOCKHARDT USA LLC, AMNEAL
     PHARMACEUTICALS LLC, SUN PHARMACEUTICAL INDUSTRIES LTD.,
                AND UPSHER-SMITH LABORATORIES, LLC,

        This joint status report is submitted on behalf of Plaintiff Sergeants Benevolent

Association Health & Welfare Fund and Defendants Wockhardt Limited, Wockhardt USA LLC

(“Wockhardt”), Amneal Pharmaceuticals LLC, Sun Pharmaceutical Industries Ltd., and Upsher-

Smith Laboratories, LLC1 (together, the “Settling Defendants” and with Plaintiff, the “Settling

Parties”), in response to the Court’s August 20, 2019 order setting a status conference regarding

1
    Upsher-Smith Laboratories, Inc., which was originally named as a defendant in the Complaint, has
    been succeeded in interest by Upsher-Smith Laboratories, LLC.
      Case 1:15-cv-06549-CM-RWL Document 283 Filed 09/04/19 Page 2 of 3



Plaintiff’s August 16, 2019 motion for preliminary approval of its settlement agreements with the

aforementioned defendants. In that order the Court has requested, among other things, that the

Settling Parties be prepared to explain the material impact of certifying two different settlement

classes: one for Plaintiff’s settlement agreement with Wockhardt, and the other for Plaintiff’s

settlement agreement with Amneal Pharmaceuticals LLC, Sun Pharmaceutical Industries Ltd.,

and Upsher-Smith Laboratories, LLC.

       As originally executed, the only difference between the two proposed settlement classes

was the end date of the class period. Since the issuance of the Court’s order, however, the

Settling Parties have discussed the proposed class definitions and Plaintiff and Wockhardt have

agreed to modify the class definition provided in their settlement agreement so that it matches

the definition in Plaintiff’s agreement with Amneal Pharmaceuticals LLC, Sun Pharmaceutical

Industries Ltd., and Upsher-Smith Laboratories, LLC. With this change, the proposed class

definition for both settlement agreements would include, subject to certain exclusions:

       All persons or entities in the United States and its territories who indirectly
       purchased, paid and/or provided reimbursement for some or all of the purchase
       price for branded Namenda IR 5 or 10 mg tablets, or Namenda XR capsules, for
       consumption by themselves, their families, or their members, employees,
       insureds, participants, or beneficiaries, other than for resale, at any time during the
       period from April 14, 2010 and continuing until the anticompetitive effects of
       [Settling Defendants’] unlawful conduct ceases (the “Class Period”).

         This is also the same class definition that is provided in Plaintiff’s February 17, 2016

First Amended Class Action Complaint. The Settling Parties look forward to further discussing

the proposed settlement agreements at this Friday’s conference.




                                                 2
         Case 1:15-cv-06549-CM-RWL Document 283 Filed 09/04/19 Page 3 of 3




    Respectfully submitted,                              /s/ Devora W. Allon2
                                                         Jay P. Lefkowitz, P.C.
    /s/Peter Safirstein                                  Devora W. Allon
    Peter Safirstein                                     Alexandra Strang
    Elizabeth Metcalf                                    Kyla Jackson
    SAFIRSTEIN METCALF LLP                               KIRKLAND & ELLIS LLP
    The Empire State Building                            601 Lexington Avenue
    350 Fifth Avenue, Suite 5960                         New York, NY 10022
    New York, NY 10118                                   Telephone: (212) 446-6456
    Telephone: (212) 201-2845                            Facsimile: (212) 446-4900

    Marvin A. Miller                                     Counsel for Defendants Amneal
    Lori A. Fanning                                      Pharmaceuticals LLC, Upsher-Smith
    MILLER LAW LLC                                       Laboratories, LLC, and
    115 South LaSalle Street, Suite 2910                 Sun Pharmaceutical Industries Ltd.
    Chicago, IL 60603
    Telephone: (312) 332-3400

    Counsel for End-Payor Plaintiff                      /s/ Damon W. Suden
    and the EPP Class                                    William Alfred Escobar
                                                         Damon William Suden
                                                         KELLEY DRYE & WARREN LLP
                                                         101 Park Avenue
                                                         New York, NY 10178
                                                         Telephone: (212) 808-7771
                                                         Facsimile: (212) 808-7897

                                                         Counsel for Defendants Wockhardt Limited
                                                         and Wockhardt USA LLC




2
      Electronic signatures provided with consent in accordance with Rule 8.5(b) of the Court’s ECF Rules
      and Instructions.


                                                     3
